Citation Nr: 0425420	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  98-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for depression.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to January 
1987 and from May 1987 to April 1988.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran initially filed a claim of entitlement to service 
connection for a "nervous condition" in May 1988.  [It is 
clear from the record that the veteran was referring to a 
psychiatric, rather than a neurological, disability.]  That 
claim was denied by the RO in July 1988.  No appeal was 
filed.

In September 1994, the veteran filed a claim of entitlement 
to service connection for "nerves, personality disorder".  
The claim for service connection for a nervous condition was 
denied in a January 1996 RO rating decision.  The veteran did 
not appeal that decision.  

In a March 1997 rating decision, service connection was 
denied for a personality disorder, depression and 
schizoaffective disorder.  In December 1997, the RO again 
denied service connection for schizoaffective disorder, 
depression and personality disorder.  The veteran filed a 
Notice of Disagreement in January 1998, and a Statement of 
the Case (SOC) was issued by the RO later in January 1998.  
In February 1998, the veteran filed a substantive appeal (VA 
Form 9) in which she withdrew her appeal as to the issues of 
entitlement to service connection for schizoaffective 
disorder and personality disorder.

This case was previously before the Board and was remanded to 
the RO in September 1999.  The RO was instructed to 
readjudicate the veteran's claim of entitlement to service 
connection for depression in light of precedential judicial 
decisions pertaining to the matter of finality of previous RO 
decisions.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).  A review of 
the March 2003 Supplemental Statement of the Case (SSOC) 
reflects that this was not done, so the Board again remanded 
the claim in June 2003.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In September 2003 and April 2004, the RO 
issued Supplemental Statements of the Case (SSOC) which 
adjudicated the veteran's claim for service connection under 
a new and material evidence analysis.  The case was thereupon 
returned to the Board.  The veteran's representative 
submitted additional argument in May 2004.


FINDINGS OF FACT

1.  In July 1988 and in January 1996, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability.  The veteran did not appeal either decision.  

2.  Evidence submitted since the January 1996 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim presented.  


CONCLUSIONS OF LAW

1.  The RO's July 1988 and January 1996 decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence has not been submitted since 
the January 1996 rating decision, and the claim for service 
connection for depression is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks to establish entitlement to 
service connection for a psychiatric disability, depression.  
Implicit in her presentation is the contention that new and 
material evidence which is sufficient to reopen her 
previously-denied claim has been submitted.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The veteran was notified by means of an August 2003 letter 
from the RO of the pertinent law and regulations and of the 
need to submit additional evidence on her claim.  The veteran 
was informed that she needed to submit new and material 
evidence and of the definition of new and material evidence.  
In addition, and crucially, the letter notified the veteran 
as to what types of information and evidence she was 
responsible for obtaining and what the RO would obtain on her 
behalf.  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in April 2004, less than one year after 
the August 2003 notification of the veteran of the evidence 
necessary to substantiate her claim.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  

The VCAA letter which was sent to the veteran in August 2003 
expressly notified her that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That period has since elapsed.  
Therefore, the Board finds that the veteran was notified 
properly of her statutory rights.

A review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim (by rating decision in December 1997).  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  The Board 
notes, however, that such a situation was both a practical 
and a legal impossibility because the initial adjudication of 
the current claim by the RO in December 1997 long pre-dated 
the enactment of the VCAA in November 2000.  

In any event, following the enactment of the VCAA the claim 
was readjudicated, and a SSOC was provided to the veteran in 
September 2003 and April 2004 following VCAA notice 
compliance action.  The veteran was provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to the VA notice.  Therefore, there is 
no prejudice to the veteran, because VCAA notice could not 
have been provided prior to the initial adjudication of her 
claim by the RO and because her claim was subsequently 
readjudicated by the RO after appropriate VCAA notice was 
provided.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The RO, and the Board in its remands, have made attempts to 
add evidence to the record.  In July 2002 and February 2003, 
the National Personnel Records Center (NPRC) reported that no 
additional service medical records or personnel files for the 
veteran were on file.  VA requested by telephone and letter 
in February 2003 that the veteran provide copies of any 
service medical records in her possession; however, no 
additional records were received.  In addition, the record 
reflects that the veteran failed to report for VA 
examinations scheduled in January 2004 and March 2004.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim.  The representative submitted 
additional argument in support of the claim in May 2004.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

As alluded to above, the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in November 1997, her claim will be adjudicated by 
applying the law previously in effect, described immediately 
below.

Pursuant to the regulation in effect prior to August 2001, 
new and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  There must be new and material evidence 
as to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, in Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Factual Background

As noted in the Introduction, the veteran's claim for service 
connection for a nervous condition was originally denied by 
the RO in an unappealed decision dated in July 1988.  A claim 
for service connection for a nervous condition was denied 
again in a January 1996 rating decision.  The veteran also 
did not appeal that decision.

The "old" evidence 

As noted in the Introduction, the veteran separated from 
military service in April 1988.  She filed her initial claim 
of entitlement to service connection in May 1988.  
Her claim was denied due to her failure to report for a VA 
examination.  

In September 1994, the veteran filed another claim for 
service connection.  
Her claim was denied in a January 1996 RO rating decision.  
At the time of the January 1996 rating decision, the evidence 
of record included treatment records dated from January 1994 
to March 1995 from Dallas Mental Health and Mental 
Retardation Center and Zale Lipsy University Hospital.  The 
records reflect diagnoses of major depression beginning in 
February 1994.  

The record reflects that service medical records were not 
available from the service department and were said to be at 
the veteran's reserve unit.  In October 1995, the RO sent the 
veteran a letter requesting the location of her reserve unit 
and any service medical records she may have had.  No reply 
was received.  

In the January 1996 rating decision, service connection for a 
nervous condition was denied on the basis that the evidence 
did not show a relationship between the veteran's military 
service and major depression diagnosed several years 
thereafter.  The veteran was duly notified of that decision.  
She did not file an appeal.  

In November 1997, the veteran filed a claim for service 
connection for depression.  The subsequent procedural history 
has been set out in the Introduction above.   

The additional evidence

Evidence received since November 1997 consists of service 
medical records, documentation from the National Personnel 
Records Center (NPRC) and private treatment records dated 
from January 1994 to March 2003.  

The veteran's service medical records are pertinently 
negative with respect to an acquired psychiatric disability.  
The records do show that she was counseled on August 11, 1987 
for occupational problems and on August 30, 1987 for marital 
problems; however, a psychiatric diagnosis was not provided.  

Documentation from NPRC dated in July 2002 and February 2003 
indicates that no additional service medical records or 
personnel files for the veteran were on file.  

VA requested by telephone and letter in February 2003 that 
the veteran provide copies of any service medical records in 
her possession.  In the telephone call to the veteran, she 
reported that she had copies of her service medical records, 
but would not provide VA any copies.  She failed to reply to 
the VA letter asking for copies of her service medical 
records.  

Private treatment records from Dallas Metro Care Services, 
Ferguson Road Clinic and Zale Lipsy University Hospital dated 
from January 1994 to March 2003 reflect continued treatment 
for psychiatric problems, including depression.  

Analysis

The unappealed January 1996 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for depression may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).   
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received evidence bears 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's depression is 
related to her military service.  

While the additional private treatment records may be 
considered "new" in that they were not of record at the 
time of the 1996 RO decision, they are not "material".  
These records either pertain to unrelated conditions or 
reflect current treatment and diagnosis of a psychiatric 
disorder (schizoaffective disorder and major depression) 
without any indication that the psychiatric disability was 
incurred in service.  There is no additionally received 
medical evidence which indicates or even suggests that any 
currently diagnosed psychiatric disability is etiologically 
related to the veteran period of service.  The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  The 
additional medical evidence is therefore not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The Board notes that at the request of the veteran's 
representative, VA attempted to provide assistance to the 
veteran, to include furnishing examinations.  Through no 
fault of VA those efforts were unsuccessful.  Specifically, 
the RO scheduled VA medical examinations in January 2004 and 
March 2004 to determine the etiology of the veteran's 
depression.  However, the veteran failed to appear without 
showing good cause.  The Board reiterates that under the 
VCAA, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  As such, the VA 
examinations scheduled in this case were done as a courtesy 
to the veteran, rather than as a statutory requirement; 
however, she failed to take advantage of the opportunity.  
The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   

The Board cannot help but notice a pattern on the part of the 
veteran of failing to cooperate with VA, to include not 
reporting for examinations, as far back as 1988 and as 
recently as 2003 , and failing to respond to inquiries from 
the RO.  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Although the 
Board is of course cognizant of the veteran's mental illness, 
this does not relieve her of the responsibility to cooperate 
with VA.

The veteran has reiterated that her current psychiatric 
problems are related to her military service.  This is 
duplicative of similar contentions raised in the past and is 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Moreover, it is now well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

Because there is still no competent medical evidence that a 
psychiatric disability existed in service or that the 
veteran's current psychiatric disability is etiologically 
related to service, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In the absence of such evidence, the 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].

In short, the veteran has not submitted competent medical 
evidence which serves to link her depression to service.  The 
evidence which has been presented since January 1996 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge, supra.  Therefore, the Board finds 
that the veteran's attempt to reopen her claim of entitlement 
to service connection for depression is unsuccessful.  The 
recently received evidence not being both new and material, 
the claim of service connection for depression is not 
reopened and the benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no further duty on the part of 
VA to assist the veteran in the development of her claim in 
the absence of a reopened claim. The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen her claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).  


ORDER

New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for 
depression.  The claim remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



